Name: Council Regulation (EEC) No 3019/81 of 19 October 1981 amending Regulation (EEC) No 435/80 on the arrangements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States or in the overseas countries and territories
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 302/4 Official Journal of the European Communities 23 . 10 . 81 COUNCIL REGULATION (EEC) No 3019/81 of 19 October 1981 amending Regulation (EEC) No 435/80 on the arrangements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the African , Caribbean and Pacific States or in the overseas countries and territories THE COUNCIL OF THE EUROPEAN COMMUNITIES, TITLE la Sheepmeat and goatmeat Article 5a 1 . The products referred to in Article 1 of Regu ­ lation (EEC) No 1837/80 shall be imported free of customs duties . Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43 and 113 thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parlia ­ ment ('), Whereas the ACP States and the overseas countries and territories qualified for exemption from customs duties for sheepmeat and goatmeat products under the ACP-EEC Lome Convention (2 ), under Council Deci ­ sion 76/568 /EEC of 29 June 1976 on the association of the overseas countries and territories with the Euro ­ pean Economic Community (3 ) and under Regulation (EEC) No 435/80 ( 4 ), as amended by Regulation (EEC) No 3486/80 (5 ) ; Whereas the import system for some of the said products has been changed following their incorpora ­ tion in Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat (6), as last amended by Regulation (EEC) No 899 / 8 1 ( 7 ), taken in conjunction with the implementing Regulations arising there ­ from ; whereas, in order that the said products origi ­ nating in the ACP States or in the overseas countries and territories and imported into the Community may continue to enjoy treatment equivalent to that for which they qualified before their incorporation , Regu ­ lation (EEC) No 435/80 should be adapted , 2 . Levies shall not be applied to imports of the following products and referred to in Article 1 (a) of Regulation (EEC) No 1837/80 :  live sheep and goats , other than pure-bred breeding animals , falling within subheading 01.04 B of the Common Customs Tariff,  meat of sheep and goats, fresh , chilled or frozen , falling within subheading 02.01 A IV of the Common Customs Tariff, other than that of domestic sheep,  meat of sheep and goats , salted, in brine, dried or smoked, falling within subheading 02.06 C II a) of the Common Customs Tariff, other than that of domestic sheep.' HAS ADOPTED THIS REGULATION : Article 1 Article 2 The following Title la shall be inserted in Regulation (EEC) No 435/80 after Title I : This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.(') OJ No C 234, 14 . 9 . 1981 , p . 84 .I 2 ) OJ No L 25, 30 . 1 . 1976 . p . 1 . ( 3 ) OJ No L 176, 1 . 7 . 1976 , p . 8 . 4 OJ No L 55, 28 . 2 . 1980 , p . 4 . ( 5 ) OJ No L 365, 31 . 12 . 1980 , p . 2 . (&lt;&gt;) OJ No L 183 , 16 . 7 . 1980 , p . 1 . ( 7 ) OJ No L 90 , 4 . 4 . 1981 , p . 26 . However, at the request of those concerned , it shall apply with effect from 20 October 1980 . 23 . 10 . 81 Official Journal of the European Communities No L 302/ 5 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 19 October 1981 . For the Council The President P. WALKER